 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.1 Page 1 of 51




 1   Raymond M. DiGuiseppe
     The DiGuiseppe Law Firm, P.C.
 2
     4320 Southport-Supply Road, Suite 300
 3   Southport, NC 28461
 4   Tel.: 910-713-8804
     Email: law.rmd@gmail.com
 5
 6   Michael P. Sousa
     Law Offices of Michael P. Sousa, APC
 7   3232 Governor Dr., Suite A
 8   San Diego, CA 92122
     Tel.: 858-453-6122
 9
     Email: msousa@msousalaw.com
10
11   Attorneys for Plaintiffs

12
                          UNITED STATES DISTRICT COURT
13
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14
     LANA RAE RENNA, an individual;              Case No. '20CV2190 DMS DEB
15   DANIELLE JAYMES, an individual;
16   HANNAH SPOUSTA, an individual;
     LAURA SCHWARTZ, an individual;              COMPLAINT FOR INJUNCTIVE
17
     MICHAEL SCHWARTZ, an individual;             AND DECLARATORY RELIEF
18   RICHARD BAILEY, an individual;
19   JOHN KLIER, an individual; JUSTIN
     SMITH, an individual; JOHN
20   PHILLIPS, an individual; PWGG, L.P., a
21   California Limited Partnership;
     CHERYL PRINCE, an individual;
22   DARIN PRINCE, an individual; NORTH
23   COUNTY SHOOTING CENTER, INC.,
     a California Corporation; RYAN
24   PETERSON, an individual;
25   GUNFIGHTER TACTICAL, LLC, a
     California Limited Liability Company;
26
     FIREARMS POLICY COALITION,
27   INC.; SAN DIEGO COUNTY GUN
28   OWNERS PAC; CITIZENS


                                             1
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.2 Page 2 of 51




 1   COMMITTEE FOR THE RIGHT TO
     KEEP AND BEAR ARMS; and
 2
     SECOND AMENDMENT
 3   FOUNDATION,
 4
                        Plaintiffs,
 5         vs.
 6
     XAVIER BECERRA, in his official
 7   capacity as Attorney General of
 8   California; and LUIS LOPEZ, in his
     official capacity as Director of the
 9   Department of Justice Bureau of
10   Firearms,
11                        Defendants.

12
13
           Plaintiffs Lana Rae Renna, Danielle Jaymes, Hannah Spousta, Laura
14
15   Schwartz, Michael Schwartz, Richard Bailey, John Klier, Justin Smith, John
16   Phillips, PWGG, L.P., Cheryl Prince, Darin Prince, North County Shooting Center,
17
     Inc., Ryan Peterson, Gunfighter Tactical, LLC, Firearms Policy Coalition, Inc., San
18
19   Diego County Gun Owners PAC, Citizens Committee for the Right to Keep and Bear
20
     Arms, and Second Amendment Foundation (collectively “Plaintiffs”), by and
21
22   through counsel of record, bring this complaint for injunctive and declaratory relief
23   against the named Defendants, and allege as follows:
24
                                      INTRODUCTION
25
26         1.     This case, as in Duncan v. Becerra, S.D.Cal. no. 3:17-cv-01017- BEN-
27
     JLB, and the closely-related Miller, et al., v. Becerra, S.D.Cal. no. 19-cv-1537-BEN
28

                                              2
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.3 Page 3 of 51




 1   (JLB), is a challenge to the State of California’s ban on the sale and personal
 2
     construction of constitutionally protected arms in common use for lawful purposes.
 3
 4         2.     “In Heller, the U.S. Supreme Court provided a simple Second

 5   Amendment test in crystal clear language. It is a test that anyone can understand.
 6
     The right to keep and bear arms is a right enjoyed by law-abiding citizens to have
 7
 8   arms that are not unusual in common use for lawful purposes like self-defense.”
 9
     Duncan v. Becerra, 366 F. Supp. 3d 1131, 1142 (S.D. Cal. 2019) (internal quotations
10
11   omitted) (citing District of Columbia v. Heller, 554 U.S. 570, 624, 128 S.Ct. 2783,

12   171 L.Ed.2d 637 (2008)).
13
           3.     The State of California’s “unsafe handgun” statutes, Cal. Penal Code
14
15   §§ 31900, et seq. and 32000, et seq., personal manufacturing ban statute at Penal
16   Code § 29182(e)(2), and Defendants’ regulations, policies, and practices enforcing
17
     the State’s regulatory scheme (collectively hereinafter referred to as “California’s
18
19   Handgun Ban”), individually and collectively prevent ordinary law-abiding citizens
20
     who are not prohibited from possessing or acquiring firearms from purchasing
21
22   categorically protected handguns that are in common use for self-defense and other
23   lawful purposes, and further prevent licensed retailers from selling such handguns to
24
     typical law-abiding individuals, and thus violate the Second and Fourteenth
25
26   Amendments to the United States Constitution.
27
           4.     This case is a good faith effort to address California’s Handgun Ban as
28

                                              3
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.4 Page 4 of 51




 1   it has been recently amended and to change the state of the law as required to
 2
     conform it to the Constitution’s text, and as the Supreme Court established in District
 3
 4   of Columbia v. Heller, 554 U.S. 570 (2008), McDonald v. City of Chicago, 561 U.S.

 5   742 (2010), and Caetano v. Massachusetts, 136 S. Ct. 1027 (2016).
 6
 7
 8                                        PARTIES
 9
           5.     Plaintiff Lana Rae Renna is a natural person and a citizen of the State
10
11   of California, residing in San Diego County, California.

12         6.     Plaintiff Danielle Jaymes is a natural person and a citizen of the State
13
     of California, residing in San Diego County, California.
14
15         7.     Plaintiff Hannah Spousta is a natural person and a citizen of the State
16   of California, residing in San Diego County, California.
17
           8.     Plaintiff Justin Smith is a natural person and a citizen of the State of
18
19   California, residing in San Diego County, California.
20
           9.     Plaintiff Richard Bailey is a natural person and a citizen of the State of
21
22   California, residing in Coronado, California.
23         10.    Plaintiff John Klier is a natural person and a citizen of the State of
24
     California, residing in San Diego County, California.
25
26         11.    Plaintiff Michael Schwartz (“M. Schwartz”) is a natural person and a
27
     citizen of the State of California, residing in San Diego County, California.
28

                                               4
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.5 Page 5 of 51




 1         12.    Plaintiff Laura Schwartz (“L. Schwartz”) is a natural person and a
 2
     citizen of the State of California, residing in San Diego County, California.
 3
 4         13.    Plaintiff John Phillips is a natural person and a citizen of the State of

 5   California, residing in San Diego County, California.
 6
           14.    Plaintiff PWGG, L.P. (“PWG”), a California limited partnership doing
 7
 8   business as “Poway Weapons & Gear” and “PWG Range,” is a licensed firearms
 9
     retailer, shooting range, and training facility in the City of Poway, within San Diego
10
11   County, California.

12         15.    Plaintiff Cheryl Prince (“C. Prince”) is a natural person and a citizen of
13
     the State of California, residing in San Diego County, California.
14
15         16.    Plaintiff Darin Prince (“D. Prince”) is a natural person and a citizen of
16   the State of California, residing in San Diego County, California.
17
           17.    Plaintiff North County Shooting Center, Inc. (“NCSC”), a California
18
19   corporation, is a licensed firearms retailer, shooting range, and training facility, in
20
     the City of San Marcos, within San Diego County, California.
21
22         18.    Plaintiff Ryan Peterson is a natural person and a citizen of the State of
23   California, residing in San Diego County, California.
24
           19.    Plaintiff Gunfighter Tactical, LLC (“GT”), a California limited liability
25
26   corporation doing business as “Gunfighter Tactical,” is a federally and state-licensed
27
     firearms retailer in the City of San Diego, California.
28

                                               5
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.6 Page 6 of 51




 1         20.    Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a nonprofit
 2
     organization incorporated under the laws of Delaware with a place of business in
 3
 4   California. The purposes of FPC include defending and promoting the People’s

 5   rights—especially but not limited to First and Second Amendment rights—
 6
     advancing individual liberty and restoring freedom. FPC serves its members and the
 7
 8   public through legislative advocacy, grassroots advocacy, litigation and legal efforts,
 9
     research, education, outreach, and other programs. FPC has members in the State of
10
11   California, including in San Diego County. FPC represents its members and

12   supporters—who include individual gun owners and other law-abiding persons who
13
     wish to acquire handguns unlawful for sale to them under California’s Handgun Ban,
14
15   licensed California firearm retailers, shooting ranges, trainers and educators, and
16   others—and brings this action on behalf of itself, its members, supporters who
17
     possess all the indicia of membership, and similarly situated members of the public.
18
19         21.    Plaintiff San Diego County Gun Owners PAC (“SDCGO”) is a local
20
     political organization whose purpose is to protect and advance the Second
21
22   Amendment rights of residents of San Diego County, California, through their
23   efforts to support and elect local and state representatives who support the Second
24
     Amendment right to keep and bear arms. SDCGO’s membership and donors consist
25
26   of Second Amendment supporters, people who own guns for self-defense and sport,
27
     firearms dealers, shooting ranges, and elected officials who want to restore and
28

                                               6
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.7 Page 7 of 51




 1   protect the right to keep and bear arms in California. The interests that SDCGO seeks
 2
     to protect in this lawsuit are germane to the organization’s purposes, and, therefore,
 3
 4   SDCGO sues on its own behalf and on behalf of its members and supporters.

 5         22.    Plaintiff Citizens Committee for the Right to Keep and Bear Arms
 6
     (“CCRKBA”) is a nonprofit organization incorporated under the laws of Washington
 7
 8   with its principal place of business in Bellevue, Washington. CCRKBA is dedicated
 9
     to promoting the benefits of the right to bear arms. CCRKBA has members and
10
11   supporters nationwide, including thousands of members in California and in the

12   County of San Diego, California. CCRKBA brings this action on behalf of itself, its
13
     members, supporters who possess all the indicia of membership, and similarly
14
15   situated members of the public.
16         23.    Plaintiff Second Amendment Foundation (“SAF”) is a nonprofit
17
     educational foundation incorporated under the laws of Washington with its principal
18
19   place of business in Bellevue, Washington. SAF seeks to preserve the effectiveness
20
     of the Second Amendment through education, research, publishing, and legal action
21
22   programs focused on the Constitutional right to possess firearms, and the
23   consequences of gun control. SAF has over 650,000 members and supporters
24
     nationwide, including thousands of members in California and in the County of San
25
26   Diego, California. SAF brings this action on behalf of itself, its members, supporters
27
28

                                               7
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.8 Page 8 of 51




 1   who possess all the indicia of membership, and similarly situated members of the
 2
     public.1
 3
 4         24.    Defendant Xavier Becerra is the Attorney General of the State of

 5   California, and is sued herein in his official capacity. Under Article 5, § 13 of the
 6
     California Constitution, Attorney General Becerra is the “chief law officer of the
 7
 8   State,” with a duty “to see that the laws of the state are uniformly and adequately
 9
     enforced.” Defendant Becerra is the head of the California Department of Justice
10
11   (“DOJ”). Defendant Becerra’s DOJ and its Bureau of Firearms regulate and enforce

12   state law related to the sales, transfer, possession, and ownership of firearms. The
13
     Attorney General and DOJ maintain an office in San Diego, California.
14
15         25.    Defendant Luis Lopez is the Director of the DOJ’s Bureau of Firearms.
16   On information and belief, Defendant Lopez reports to Attorney General Becerra,
17
     and he is responsible for the various operations of the Bureau of Firearms, including
18
19   the implementation and enforcement of the statutes, regulations and policies
20
     regarding firearm and ammunition sales, possession, transfers. Defendant Lopez is
21
22   sued in his official capacity.
23
24
25
26
     1
        Collectively, the individual Plaintiffs are referred to as “Individual Plaintiffs,”
27   Plaintiffs PWG, NCSC, and GT are referred to as “Retailer Plainiffs,” and Plaintiffs
28   FPC, SDCGO, CCRKBA, and SAF are referred to as “Institutional Plaintiffs.”

                                               8
 Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.9 Page 9 of 51




 1                              JURISDICTION AND VENUE
 2
           26.     This Court has jurisdiction over all claims for relief pursuant to 28
 3
 4   U.S.C. §§ 1331, 1343, 2201, and 2202, and 42 U.S.C. §§ 1983 and 1988, as this

 5   action seeks to redress the deprivation under color of the laws, statutes, ordinances,
 6
     regulations, customs, and usages of the State of California, of the rights, privileges,
 7
 8   or immunities secured by the United States Constitution.
 9
           27.    Venue lies in this Court under 28 U.S.C. § 1391, as the events giving
10
11   rise to Plaintiffs’ causes of action arose or exist in this District in which the action is

12   brought. Further, the venue rules of this State specifically would permit this action
13
     to be filed in San Diego, since the Attorney General and California Department of
14
15   Justice maintain an office within this District; Cal. Code of Civ. Pro. § 401(1).
16                                STATEMENT OF FACTS
17
                     California’s Regulatory Scheme and Handgun Ban
18
19         28.    In California, individuals are required to purchase and transfer firearms
20
     and ammunition through state and federally licensed dealers, like Retailer Plaintiffs,
21
22   in face-to-face transactions, or face serious criminal penalties.
23         29.    Because of an onerous and burdensome regulatory scheme designed to
24
     deny and chill the exercise of fundamental, individual rights, people in California
25
26   cannot exercise their Second Amendment right to keep and bear arms without going
27
     in person to retailers that must comply with the State’s regulatory scheme on pain of
28

                                                 9
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.10 Page 10 of 51




 1   criminal liability—a misdemeanor at a minimum, Cal. Pen. Code, § 19.4 (providing
 2
     that, unless otherwise specified, a violation of a criminal statute constitutes a
 3
 4   misdemeanor)—as well as loss of their licenses to do business.

 5         30.    “Where neither party to [a] [firearm] transaction holds a dealer’s license
 6
     issued pursuant to Sections 26700 to 26915, inclusive, the parties to the transaction
 7
 8   shall complete the sale, loan, or transfer of that firearm through a licensed firearms
 9
     dealer pursuant to Chapter 5 (commencing with Section 28050).” Penal Code §
10
11   27545.

12         31.    A license to transact in firearms “is subject to forfeiture for a breach of
13
     any of the prohibitions and requirements of [Article 2, Penal Code §§ 26800 –
14
15   26915]” (with some exceptions that do not apply in the instant matter). Penal Code
16   § 26800.
17
           32.    Penal Code § 28220(a) states: “Upon submission of firearm purchaser
18
19   information, the Department of Justice shall examine its records, as well as those
20
     records that it is authorized to request from the State Department of State Hospitals
21
22   pursuant to Section 8104 of the Welfare and Institutions Code, in order to determine
23   if the purchaser is a person described in subdivision (a) of Section 27535, or is
24
25
26
27
28

                                               10
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.11 Page 11 of 51




 1   prohibited by state or federal law from possessing, receiving, owning, or purchasing
 2
     a firearm.” 2
 3
 4         33.       Defendants’ Department of Justice participates in the National Instant

 5   Criminal Background Check System (NICS). Penal Code § 28220(a).
 6
           34.       A “Certificate of Eligibility” (“COE”) “means a certificate which states
 7
 8   that the Department has checked its records and the records available to the
 9
     Department in the National Instant Criminal Background Check System and
10
11   determined that the applicant is not prohibited from acquiring or possessing firearms

12   pursuant to Penal Code sections 18205, 29800, 29805, 29815 through 29825, and
13
     29900, or Welfare and Institutions Code sections 8100 and 8103, or Title 18, sections
14
15   921 and 922 of the United States Code, or Title 27, Part 478.32 of the Code of
16   Federal Regulations at the time the check was performed and which ensures that a
17
     person who handles, sells, delivers, or has under his or her custody or control any
18
19   ammunition, is eligible to do so pursuant to Penal Code section 30347.” 11 CCR §
20
     4031(d). See also Penal Code § 26710 and 11 CCR § 4030, et seq.
21
22         35.       “The initial COE application process includes a firearms eligibility
23   criminal background check and issuance of a certificate, which is valid for one year.
24
25
26
     2
        The DOJ’s multi-step, acronym-heavy background check process for firearms is
27   reviewed in detail in Silvester v. Harris, 41 F.Supp.3d 927, 947–952 (E.D. Cal.
28   2014).

                                                 11
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.12 Page 12 of 51




 1   Thereafter, the COE must be renewed annually. A COE can be revoked, at anytime,
 2
     if the COE holder becomes prohibited from owning/possessing firearms and
 3
 4   ammunition.”      See   Defendants’ website    at   https://oag.ca.gov/firearms/cert-

 5   eligibility.
 6
            36.     On information and belief, a COE issued by Defendants’ Department
 7
 8   of Justice Bureau of Firearms places the certificate holder in their “Rap Back” file,
 9
     which would notify them immediately should the certificate holder be arrested or
10
11   otherwise prohibited from purchasing or possessing firearms.

12          37.     California’s Handgun Ban, Cal. Penal Code §§ 31900, et seq. and
13
     32000, et seq., and Defendants’ regulations, policies, and practices enforcing the
14
15   State’s “unsafe handgun” regulatory scheme, individually and collectively prevent
16   individuals, like and including Plaintiffs, Plaintiffs’ members and supporters, and
17
     others similarly situated to them, who are not prohibited from possessing or
18
19   acquiring firearms, from purchasing handguns that are categorically in common use
20
     for self-defense and other lawful purposes, and thus violate the Second and
21
22   Fourteenth Amendments to the United States Constitution.
23          38.     “A person in [California] who manufactures or causes to be
24
     manufactured, imports into the state for sale, keeps for sale, offers or exposes for
25
26   sale, gives, or lends an unsafe handgun shall be punished by imprisonment in a
27
     county jail not exceeding one year.” Cal. Penal Code § 32000.
28

                                              12
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.13 Page 13 of 51




 1         39.    Defendants’ California Department of Justice compiles, publishes, and
 2
     maintains “a roster listing all of the handguns that have been tested by a certified
 3
 4   testing laboratory, have been determined not to be unsafe handguns, and may be sold

 5   in this state pursuant to this part.” Cal. Penal Code § 32015.
 6
           40.    Defendants’ Roster of Handguns Certified for Sale is available on
 7
 8   Defendants’ website at https://oag.ca.gov/firearms/certified-handguns/search. On
 9
     that web page, in a section captioned “IMPORTANT INFORMATION” (Figure 1,
10
11   below), Defendants state that “Aftermarket changes or modifications made to certain

12   single shot pistols (i.e. changing upper receivers, connecting gas tubes) may be
13
     considered manufacturing these pistols into assault weapons. See California Penal
14
15   Code section 30515, subdivision (a)(1), for a list of assault weapon characteristics.
16   The purchaser could be in violation of Penal Code section 30600, prohibiting the
17
     manufacture of assault weapons, and Penal Code section 30605(a), prohibiting the
18
19   possession of unregistered assault weapons.”
20
           41.    Defendants’ same website also states that “Alterations of a single shot
21
22   pistol (i.e. changing upper receivers, connecting gas tubes) may also be considered
23   manufacturing an unsafe handgun. See California Penal Code sections 31900-31910
24
     for the definition of unsafe handguns and 32000(a) for more information on illegal
25
26   acts involving unsafe handguns.” Id.
27
28

                                               13
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.14 Page 14 of 51




 1                                                FIGURE 1
 2
      IMPORTANT INFORMATION:
 3
 4      •   All handguns listed are approved with or without night sights.
 5      •   Aftermarket changes or modifications made to certain single shot pistols (i.e. changing upper

 6          receivers, connecting gas tubes) may be considered manufacturing these pistols into assault

            weapons. See California Penal Code section 30515, subdivision (a)(1 ), for a list of assault
 7
            weapon characteristics. The purchaser could be in violation of Penal Code section 30600,
 8
            prohibiting the manufacture of assault weapons, and Penal Code section 30605(a), prohibiting
 9          the possession of unregistered assault weapons.

10      •   Alterations of a single shot pistol (i.e. changing upper receivers, connecting gas tubes) may

11          also be considered manufacturing an unsafe handgun. See California Penal Code sections
            31900-31910 for the definition of unsafe handguns and 32000(a) for more information on
12
            illegal acts involving unsafe handguns.
13
14
            42.     As of November 8, 2020, there are only “830 handguns found”—total,
15
16   of all makes, models, and permutations—on Defendants’ Roster of handguns
17
     available for sale to law-abiding citizens not exempt from California’s Handgun Ban.
18
19          43.     And of those, on information and belief, “about one-third of the Roster's
20   total listings are comprised of makes and models that do not offer consumers
21
     substantive and material choices in the physical attributes, function, or performance
22
23   of a handgun relative to another listing (i.e., a base model).” See, e.g., California's
24
     Handgun         Roster:          How         big        is       it,      really?,         online      at
25
26   https://www.firearmspolicy.org/california-handgun-roster (showing the results of a

27
28

                                                        14
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.15 Page 15 of 51




 1   detailed analysis of the Roster conducted by Plaintiff Firearms Policy Coalition as
 2
     well as Firearms Policy Foundation as of January 30, 2019).
 3
 4           44.   Additional information on the Roster of Certified Handguns can be

 5   found in Defendants’ regulations at California Code of Regulations, title 11, section
 6
     4070.
 7
 8           45.   On information and belief, Defendants’ Roster of handguns available
 9
     for sale to law-abiding citizens not exempt from California’s Handgun Ban is a small
10
11   fraction of the total number of commercially available handgun makes and models,

12   all of which are constitutionally protected arms in common use for lawful purposes
13
     currently available for sale throughout all or the vast majority of the United States.
14
15           46.   Defendants’ have also published a document entitled “Legal
16   Requirements       for     Self-made       Firearms,”      available     online      at
17
     https://oag.ca.gov/system/files/attachments/press-docs/consumer-alert.pdf,        which
18
19   states in pertinent part that “If you intend to manufacture or assemble your own
20
     firearm—including through the use of 3D printing—you must ensure that the firearm
21
22   is legal to possess or manufacture in California.”
23           47.   Defendant’s “Legal Requirements for Self-made Firearms” publication
24
     further states that, “Additionally, California law generally prohibits the manufacture
25
26   of unsafe handguns. A self-manufactured handgun must meet certain design features
27
     under state law. A self-manufactured semiautomatic handgun, even if temporarily
28

                                               15
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.16 Page 16 of 51




 1   altered for single-shot firing, must include safety and security features, including:
 2
     The firearm must incorporate a manually-operated safety device. The firearm must
 3
 4   meet California’s drop safety requirements. The firearm must be able to imprint

 5   certain identifying information on two locations on each cartridge case when fired.”
 6
     (Bullets and line breaks omitted.)
 7
 8         48.    Under Penal Code § 29180, et seq., the State of California’s statutes
 9
     regulating the personal construction of home-built firearms, “manufacturing” or
10
11   “assembling” a firearm “means to fabricate or construct a firearm, or to fit together

12   the component parts of a firearm to construct a firearm.”
13
           49.    While Penal Code § 29182 generally provides that law-abiding
14
15   individuals in California may apply to Defendants’ and their Department of Justice
16   permission to personally build their own otherwise-lawful firearms (see Penal Code
17
     § 29182(e)(1)), and the Department “shall grant applications in the form of serial
18
19   numbers pursuant to Section 23910 to[] persons who wish to manufacture or
20
     assemble firearms pursuant to subdivision (b) of Section 29180,” Penal Code §
21
22   29182(a)(1), the regulatory scheme “does not authorize a person, on or after July 1,
23   2018, to manufacture or assemble an unsafe handgun, as defined in Section 31910.”
24
     Penal Code § 29182(e)(2).
25
26         50.    Since the “unsafe handgun” regulatory scheme last faced a legal
27
     challenge in Pena v. Lindley, 898 F.3d 969 (9th Cir. 2018) (cert. denied June 15,
28

                                              16
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.17 Page 17 of 51




 1   2020 sub nom. Pena v. Horan), wherein the Ninth Circuit, effectively applying
 2
     rational basis, upheld a prior version of the laws challenged herein, the State of
 3
 4   California’s legislature recently enacted an expansive amendment to California’s

 5   Handgun Ban in Assembly Bill No. 2847 (2019 – 2020 Reg. Sess.) (“AB 2847”) that
 6
     makes it ever more onerous, inter alia, by requiring the Defendants’ Department of
 7
 8   Justice to remove three firearms from the Roster that are not compliant with its
 9
     current requirements for every single new firearm added to the roster. In essence,
10
11   under California’s Handgun Ban, the Roster of available handgun makes and models

12   will be reduced three times for each new model added to the Roster.3
13
           51.    AB 2847 further provides an exemption from the typical rulemaking
14
15   process for “emergency regulations pursuant to the Administrative Procedure Act
16   (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of
17
     the Government Code) to implement this act.” AB 2847, Sec. 3.(a).
18
19         52.    AB 2847 takes effect on January 1, 2021, and the “[e]mergency
20
     regulations adopted pursuant to this section shall be effective … until July 1, 2022,
21
22
23   3
       See also Alexei Koseff, “Bullet-tracing bill by [California Assembly-member]
24   David Chiu aims to force issue on gunmakers,” San Francisco Chronicle (March
25   16, 2020), at https://www.sfchronicle.com/politics/article/Assemblyman-Chiu-
     pushes-firearms-industry-to-15132278.php, and Alexei Koseff, “[California
26   Governor] Newsom signs bill that compels gunmakers to adopt bullet-tracing
27   technology,” San Francisco Chronicle (Sept. 29, 2020), at
     https://www.sfchronicle.com/politics/article/Newsom-signs-bill-that-compels-
28   gunmakers-to-adopt-15607657.php.

                                              17
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.18 Page 18 of 51




 1   or until the adoption of regulations by the Attorney General through the regular
 2
     rulemaking process, whichever comes first.” AB 2847, Sec. 3(b).
 3
 4         53.     California’s Handgun Ban, as amended by AB 2847, not only forces

 5   and requires the Defendants’ Roster to continue to shrink into oblivion, but, on
 6
     information and belief, even minor changes to manufacturing processes, materials,
 7
 8   and suppliers will cause a previously-certified handgun to be removed from the
 9
     Roster by Defendants under the State’s laws and Defendants’ policies and
10
11   enforcement practices.

12         54.     Worse, certified handgun models are removed from the Roster by
13
     Defendants if the manufacturer does not pay an annual fee to maintain the model on
14
15   the Defendants’ Roster. Penal Code § 32015(b)(2).
16         55.     Handguns that have passed California’s tests and were certified by
17
     Defendants do not become “unsafe” because the manufacturer does not pay an
18
19   annual fee.
20
           56.     Handguns that do not have one or all of the “safety” devices as required
21
22   under California’s Handgun Ban are in common use for lawful purposes throughout
23   the United States.
24
           57.     Handguns that do not have chamber load indicators are in common use
25
26   for lawful purposes throughout the United States.
27
28

                                               18
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.19 Page 19 of 51




 1         58.    Handguns that do not have magazine disconnect mechanisms are in
 2
     common use for lawful purposes throughout the United States.
 3
 4         59.    Handguns that do not have “microstamping” technology are in common

 5   use for lawful purposes throughout the United States.
 6
           60.    Any of the attributes, systems, and “safety” devices required under
 7
 8   California’s Handgun Ban can fail or be altered or removed by a handgun’s
 9
     possessor.
10
11         61.    The attributes, systems, and “safety” devices required under

12   California’s Handgun Ban are not sufficient to guarantee a handgun’s safe use.
13
           62.    The attributes, systems, and “safety” devices required under
14
15   California’s Handgun Ban cannot replace safe and responsible gun handling.
16         63.    Micro-stamping technology is not a safety device and does not support
17
     any law enforcement purpose.
18
19         64.    On information and belief, as of November 8, 2020, there are no
20
     commercially available semiautomatic handguns manufactured in the United States
21
22   that have the microstamping technology required under California’s Handgun Ban.
23         65.    Sturm, Ruger & Co., Inc. (“Ruger”) is “one of the nation's leading
24
     manufacturers of rugged, reliable firearms for the commercial sporting market. With
25
26   products made in America, Ruger offers consumers almost 800 variations of more
27
     than 40 product lines. For more than 70 years, Ruger has been a model of corporate
28

                                             19
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.20 Page 20 of 51




 1   and   community      responsibility.”    Ruger     states   on    its   website   at
 2
     https://ruger.com/service/faqs.html (in the “FAQS” section under the drop-down
 3
 4   menu for “California Residents”):

 5               Q.    Why are Ruger® pistols that used to be available in
 6               California no longer on the Roster?
 7               [Answer] Pistols that appeared on the California Roster of
 8               Handguns Certified for Sale ("Roster") were tested and
                 approved pursuant to the regulations in effect at that time.
 9
                 However, the California Department of Justice (CADOJ)
10               requires us to submit firearms for re-testing if we make any
11               change to the design, however small. If we change the
                 weight, dimensions, or materials of a part, then that is a
12               change that CADOJ says requires re-testing. As part of
13               Ruger's program of continuous improvement, we routinely
                 make changes and enhancements to our products. Any
14               firearm that is re-tested must now incorporate
15               microstamping technology (described in another FAQ).
                 As this is not feasible, we cannot resubmit any pistols after
16               we have made a change, and the pistol is dropped from the
17               Roster by operation of law.
18
                 Q.     Why are there so few Ruger® pistols offered on the
19               roster in California?
20
                 [Answer] We at Ruger are committed to our customers in
21               California. The problem is the microstamping requirement
22               (described in another FAQ) in California. Because the
                 California microstamping law is impossible to comply
23               with, no new Ruger® pistols (or any other manufacturer's,
24               for that matter) have been added to the California Roster
                 of Handguns Certified for Sale since the law became
25               effective in 2013.
26
                 Q.    What is microstamping?
27
28

                                              20
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.21 Page 21 of 51




 1                [Answer] Microstamping is a patented process that micro-
                  laser engraves the firearm's make, model and serial
 2
                  number on the tip of the gun's firing pin so that, in theory,
 3                it imprints the information on discharged cartridge cases.
 4                California's law requires that any pistol added to the roster
                  includes microstamping technology that imprints this
 5                information in two locations on discharged cartridge cases.
 6                The technology does not work. An independent, peer-
                  reviewed study published in the professional scholarly
 7                journal for forensic firearms examiners proved that the
 8                concept of microstamping is unreliable and does not
                  function as the patent holder claims. It can be easily
 9
                  defeated in mere seconds using common household tools.
10                Criminals could also simply switch the engraved firing pin
11                to a readily available unmarked spare part, thereby
                  circumventing the process. To date, no firearms have been
12                made by any manufacturer that utilizes this unproven
13                technology. Please note that we continue to work with the
                  National Shooting Sports Foundation (NSSF) to support
14                their efforts to overturn the California microstamping law.
15
           66.    On information and belief, as of November 8, 2020, there are no
16
17   commercially available semiautomatic handguns manufactured in the United States
18
     that meet all of the requirements under California’s Handgun Ban.
19
20         67.    California law requires that handgun purchasers successfully complete

21   a test, pay a fee, and acquire a valid FSC before they purchase and take possession
22
     of any firearm, including handguns. Penal Code § 31610, et seq. See also 11 CCR §
23
24   4250, et seq., and Defendants’ website at https://oag.ca.gov/firearms/fscfaqs.
25         68.    Defendants’ publicly available Firearms Safety Certificate (“FSC”)
26
     Study Guide, a document published by the Office of the Attorney General and
27
28   California Department of Justice Bureau of Firearms, Defendants’ Spanish-language

                                               21
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.22 Page 22 of 51




 1   version of the FSC Study Guide, and Defendants’ FSC “MANUAL for California
 2
     Firearms Dealers and DOJ Certified Instructors” are available on Defendants’
 3
 4   website at https://oag.ca.gov/firearms/fsc.

 5         69.    In their publicly available FSC Study Guide, Defendants state, in red
 6
     type, “REMEMBER: Ignorance and carelessness can result in firearm accidents.
 7
 8   Basic gun safety rules must be applied ALL OF THE TIME.” (Color and
 9
     capitalization in original.)
10
11         70.    In the Defendants’ publicly available FSC Study Guide, in the first

12   section of Chapter 1 captioned “THE SIX BASIC GUN SAFETY RULES,” the
13
     Guide states: “There are six basic gun safety rules for gun owners to understand and
14
15   practice at all times: 1. Treat all guns as if they are loaded. 2. Keep the gun pointed
16   in the safest possible direction. 3. Keep your finger off the trigger until you are ready
17
     to shoot. 4. Know your target, its surroundings, and beyond. 5. Know how to
18
19   properly operate your gun. 6. Store your gun safely and securely to prevent
20
     unauthorized use. Guns and ammunition should be stored separately.” (Line breaks
21
22   removed.)
23         71.    Under common rules of firearm safety, and within the knowledge
24
     required for the State’s FSC and safe handling demonstration, is the fundamental
25
26   rule that all firearms must always be treated as though they are loaded.
27
28

                                                22
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.23 Page 23 of 51




 1         72.    It is irresponsible and unsafe to rely on “safety” devices required under
 2
     California’s Handgun Ban.
 3
 4         73.    Additionally, Defendants’ require firearm purchasers, the retailer, and

 5   the DOJ Certified Instructor licensed and permitted to proctor the test, to conduct,
 6
     successfully pass, and certify in a “Safe Handling Affidavit” (online at
 7
 8   https://oag.ca.gov/sites/all/files/agweb/pdfs/firearms/forms/hscaff.pdf) signed under
 9
     penalty of perjury, that the purchaser or transferee “performed the safe handling
10
11   demonstration as required in California Penal Code sections 26850, 26853, 26856,

12   26859, pr 26860, as applicable, with the firearm (or one of the same make and model)
13
     referenced” on the Dealer’s Record of Sale (DROS) number associated with the
14
15   purchase or transfer.
16         74.    The State’s interest in handgun safety could be advanced by producing,
17
     providing, and encouraging education, training, and public outreach on firearm
18
19   safety, storage, and use.
20
           75.     Notwithstanding the general prohibition against ordinary law abiding
21
22   citizens acquiring handguns categorically in common use for self-defense and other
23   lawful purposes under California’s Handgun Ban, Defendants’ ban has consistently
24
     exempted all motion picture, television, and video producers, individuals
25
26   participating in entertainment events, actors, and all employees and agents of any
27
     entity involved the production of such entertainment, Pen. Code, § 32110(h), without
28

                                              23
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.24 Page 24 of 51




 1   any demonstrated or other conceivably legitimate basis for favoring this subset of
 2
     individuals and entities over the millions of ordinary law-abiding citizens seeking to
 3
 4   exercise their fundamental, individual right to keep and bear the same arms.

 5          The Plaintiffs and How California’s Handgun Ban Impacts Them
 6
           76.    Plaintiff Renna is not prohibited under state or federal law from
 7
 8   possessing, receiving, owning, or purchasing a firearm.
 9
           77.    Plaintiff Renna is a member and supporter of Plaintiffs FPC, SDCGO,
10
11   CCRKBA, and SAF.

12         78.    But for California’s Handgun Ban and Defendants’ active enforcement
13
     thereof, Plaintiff Renna would purchase a Smith & Wesson M&P® 380 SHIELD™
14
15   EZ® for self-defense and other lawful purposes, including for self-defense,
16   particularly but not exclusively because she is a woman of small stature.
17
           79.    On the website for the Smith & Wesson M&P® 380 SHIELD™ EZ®,
18
19   online at https://www.smith-wesson.com/firearms/mp-380-shield-ez-0, it states that
20
     the firearms is “Built for personal protection and every-day carry, the M&P380
21
22   Shield EZ is chambered in 380 Auto and is designed to be easy to use, featuring an
23   easy-to-rack slide, easy-to-load magazine, and easy-to-clean design. Built for
24
     personal and home protection, the innovative M&P380 Shield EZ pistol is the latest
25
26   addition to the M&P M2.0 family and provides an easy-to-use protection option for
27
     both first-time shooters and experienced handgunners alike.”
28

                                              24
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.25 Page 25 of 51




 1         80.    Plaintiff Renna has a severed tendon in her right thumb that severely
 2
     limits her hand strength, and the Smith & Wesson M&P® 380 SHIELD™ EZ® is
 3
 4   specifically designed for those with limited hand strength.

 5         81.    The Smith & Wesson M&P® 380 SHIELD™ EZ® that Plaintiff Renna
 6
     wishes to purchase is a handgun that is categorically in common use for self-defense
 7
 8   and other lawful purposes and widely sold and possessed outside of California.
 9
     However, it is excluded from Defendants’ roster.
10
11         82.    Because the handgun that Plaintiff Renna seeks to purchase for lawful

12   purposes is currently excluded from Defendants’ Roster of purportedly “safe”
13
     handguns, California’s Handgun Ban bars her from purchasing and taking
14
15   possession of it from a licensed retailer, who are likewise prohibited from selling it
16   to her on pain of criminal sanction.
17
           83.    Plaintiff Spousta is not prohibited under state or federal law from
18
19   possessing, receiving, owning, or purchasing a firearm.
20
           84.    Plaintiff Spousta possesses a valid COE issued by the Defendants’
21
22   Department of Justice Bureau of Firearms.
23         85.    Plaintiff Spousta is a member and supporter of Plaintiffs FPC, SDCGO,
24
     CCRKBA, and SAF.
25
26         86.    But for California’s Handgun Ban and Defendants’ active enforcement
27
     thereof, Plaintiff Spousta would purchase for self-defense and other lawful purposes
28

                                              25
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.26 Page 26 of 51




 1   a Springfield Armory Hellcat, Sig 365, CZ Scorpion, HK SP5, and/or Sig MPX , all
 2
     of which are handguns in common use for self-defense and other lawful purposes
 3
 4   and widely sold and possessed outside of California.

 5         87.    Because the handguns that Plaintiff Spousta would purchase for lawful
 6
     purposes are currently excluded from Defendants’ roster of purportedly “safe”
 7
 8   handguns, California’s Handgun Ban bars her from purchasing and taking
 9
     possession of them from a licensed retailer, who are likewise prohibited from selling
10
11   them to her on pain of criminal sanction.

12         88.    Plaintiff Jaymes is not prohibited under state or federal law from
13
     possessing, receiving, owning, or purchasing a firearm.
14
15         89.    Plaintiff Jaymes possesses a valid COE issued by the Defendants’
16   Department of Justice Bureau of Firearms.
17
           90.    Plaintiff Jaymes is a member and supporter of Plaintiffs FPC, SDCGO,
18
19   CCRKBA, and SAF.
20
           91.    But for California’s Handgun Ban and Defendants’ active enforcement
21
22   thereof, Plaintiff Jaymes would purchase for self-defense and other lawful purposes
23   a Sig 365, G43X, Glock 19 Gen5, Sig P320 , and/or Nighthawk Lady Hawk, all of
24
     which are handguns in common use for self-defense and other lawful purposes and
25
26   widely sold and possessed outside of California.
27
28

                                                 26
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.27 Page 27 of 51




 1         92.    Because the handguns that Plaintiff Jaymes seeks to purchase for lawful
 2
     purposes are currently excluded from Defendants’ Roster of purportedly “not
 3
 4   unsafe” handguns, California’s Handgun Ban bars her from purchasing and taking

 5   possession of them from a licensed retailer, who are likewise prohibited from selling
 6
     them to her on pain of criminal sanction.
 7
 8         93.    Plaintiff Laura Schwartz is not prohibited under state or federal law
 9
     from possessing, receiving, owning, or purchasing a firearm.
10
11         94.    Plaintiff L. Schwartz holds an active license to carry a concealed

12   weapon (“CCW”) issued by her county sheriff, after proving “good cause” and
13
     “good moral character” to her licensing authority, successfully completing a course
14
15   of training on the law and firearms proficiency under § 26165, and passing an
16   extensive Live Scan-based background check and placement into the State’s system
17
     for monitoring law enforcement contact, arrests, and criminal convictions (“Rap
18
19   Back”).
20
           95.    Plaintiff Laura Schwartz is a member and supporter of Plaintiffs FPC,
21
22   SDCGO, CCRKBA, and SAF.
23         96.    But for California’s Handgun Ban and Defendants’ active enforcement
24
     thereof, Plaintiff Laura Schwartz would purchase for self-defense and other lawful
25
26   purposes a Glock 19 Gen5 and/or Springfield Armory Hellcat, which are both
27
28

                                                 27
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.28 Page 28 of 51




 1   handguns in common use for self-defense and lawful purposes and widely sold and
 2
     possessed outside of California.
 3
 4         97.   Because the handguns that Plaintiff Laura Schwartz seeks to purchase

 5   for lawful purposes are currently excluded from Defendants’ roster of purportedly
 6
     “safe” handguns, California’s Handgun Ban bars her from purchasing and taking
 7
 8   possession of such handguns from a licensed retailer, who are likewise prohibited
 9
     from selling them to her on pain of criminal sanction.
10
11         98.   Plaintiff M. Schwartz is not prohibited under state or federal law from

12   possessing, receiving, owning, or purchasing a firearm.
13
           99.   Plaintiff M. Schwartz holds an active license to carry a concealed
14
15   weapon (“CCW”) issued by his county sheriff, after proving “good cause” and “good
16   moral character” to his licensing authority, successfully completing a course of
17
     training on the law and firearms proficiency under § 26165, and passing an extensive
18
19   Live Scan-based background check and placement into the State’s system for
20
     monitoring law enforcement contact, arrests, and criminal convictions (“Rap Back”).
21
22         100. Plaintiff M. Schwartz is the Executive Director of Plaintiff San Diego
23   County Gun Owners PAC.
24
           101. Plaintiff M. Schwartz is a member and supporter of Plaintiffs FPC,
25
26   SDCGO, CCRKBA, and SAF.
27
28

                                              28
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.29 Page 29 of 51




 1         102. But for California’s Handgun Ban and Defendants’ active enforcement
 2
     thereof, Plaintiff M. Schwartz would purchase for self-defense and other lawful
 3
 4   purposes a Glock 19 Gen5 and/or Springfield Armory Hellcat, which are both

 5   handguns in common use for self-defense and other lawful purposes and widely sold
 6
     and possessed outside of California.
 7
 8         103. Plaintiff M. Schwartz would also like to self-build a handgun based on
 9
     a common, commercially available platform compatible with the Glock 43 design,
10
11   such as the “SS80” available from GlockStore.com, a retailer of products based at

12   4770 Ruffner Street in San Diego, California, at https://www.glockstore.com/SS80-
13
     M-Model, for self-defense and other lawful purposes, including sport, but cannot
14
15   because California’s Handgun Ban and Defendants’ enforcement thereof bars him
16   from doing so under pain of criminal sanction.
17
           104. Because the handguns that Plaintiff M. Schwartz seeks to purchase and
18
19   self-manufacture and assemble for lawful purposes are currently excluded from
20
     Defendants’ roster of purportedly “safe” handguns, California’s Handgun Ban bars
21
22   him from purchasing and taking possession of them from a licensed retailer, who are
23   likewise prohibited from selling it to him on pain of criminal sanction, and further
24
     bars him from “manufacturing” or “assembling” them.
25
26         105. Plaintiff Bailey is not prohibited under state or federal law from
27
     possessing, receiving, owning, or purchasing a firearm.
28

                                             29
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.30 Page 30 of 51




 1         106. Plaintiff Bailey is the elected Mayor of Coronado, California.
 2
           107. Plaintiff Bailey is a member and supporter of Plaintiffs FPC, SDCGO,
 3
 4   CCRKBA, and SAF.

 5         108. But for California’s Handgun Ban and Defendants’ active enforcement
 6
     thereof, Plaintiff Bailey would purchase for self-defense and other lawful purposes
 7
 8   a Glock 19 Gen5, a handgun which is in common use for self-defense and other
 9
     lawful purposes, widely sold and possessed outside of California.
10
11         109. Because the handgun that Plaintiff Bailey seeks to purchase for these

12   constitutionally protected purposes is currently excluded from Defendants’ Roster
13
     of purportedly “not unsafe” handguns, California’s Handgun Ban bars him from
14
15   purchasing and taking possession of such handguns from a licensed retailer, who are
16   likewise prohibited from selling them to him on pain of criminal sanction.
17
           110. Plaintiff Klier is not prohibited under state or federal law from
18
19   possessing, receiving, owning, or purchasing a firearm.
20
           111. Plaintiff Klier is a veteran of the Navy, having been disabled and
21
22   honorably discharged after serving in Iraq as a “Seabee” member of the United States
23   Naval Construction Battalions.
24
           112. Plaintiff Klier is a trained and respected firearms instructor who owns
25
26   and operates Active Shooter Defense School (“ASDS”), which “employs the best
27
     instructors in the industry,” with “former [Navy] SEALs, Rangers, engineers, SWAT
28

                                             30
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.31 Page 31 of 51




 1   officers, combatives instructors and current top performing competitive shooters on
 2
     staff to ensure students master each technique being taught.” ASDS’s “mission is to
 3
 4   provide the most up to date tactical weapons training available to the public, law

 5   enforcement and military.” See “Meet our Team” on ASDS’s website at
 6
     https://asdschool.com/asds-instructors.
 7
 8         113. Plaintiff Klier is a member and supporter of Plaintiffs FPC, SDCGO,
 9
     CCRKBA, and SAF.
10
11         114. But for California’s Handgun Ban and Defendants’ active enforcement

12   thereof, Plaintiff Klier would purchase for self-defense and other lawful purposes a
13
     Glock 19 Gen5, a handgun which is in common use for lawful purposes and widely
14
15   sold and possessed outside of California.
16         115. Because the handgun that Plaintiff Klier seeks to purchase for lawful
17
     purposes is currently excluded from Defendants’ Roster of purportedly “not unsafe”
18
19   handguns, California’s Handgun Ban bars him from purchasing and taking
20
     possession of such handguns from a licensed retailer, who are likewise prohibited
21
22   from selling them to him on pain of criminal sanction.
23         116. Plaintiff Justin Smith is not prohibited under state or federal law from
24
     possessing, receiving, owning, or purchasing a firearm.
25
26         117. Plaintiff Smith is a member and supporter of Plaintiffs FPC, SDCGO,
27
     CCRKBA, and SAF.
28

                                               31
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.32 Page 32 of 51




 1         118. But for California’s Handgun Ban and Defendants’ active enforcement
 2
     thereof, Plaintiff Justin Smith would purchase for self-defense and other lawful
 3
 4   purposes a CZ P10, Walther Q5 SF, and/or Glock 19 Gen4 or Gen5, all of which are

 5   handguns in common use for self-defense and other lawful purposes and widely sold
 6
     and possessed outside of California.
 7
 8         119. Because the handguns that Plaintiff Smith seeks to purchase for lawful
 9
     purposes are currently excluded from Defendants’ Roster of purportedly “not
10
11   unsafe” handguns, California’s Handgun Ban bars him from purchasing and taking

12   possession of such handguns from a licensed retailer, who are likewise prohibited
13
     from selling them to him on pain of criminal sanction.
14
15         120. Plaintiff Phillips is the President of Plaintiff PWGG, L.P. (“PWG”), a
16   proprietor of the business, and the individual licensee associated with the dealership
17
     and range facility, including by and through the Defendants and their Bureau of
18
19   Firearms.
20
           121. Plaintiff Phillips is not prohibited under state or federal law from
21
22   possessing, receiving, owning, or purchasing a firearm.
23         122. Plaintiff Phillips possesses a current COE issued by the Defendants’
24
     Department of Justice Bureau of Firearms.
25
26         123. Plaintiff Phillips holds an active license to carry a concealed weapon
27
     (“CCW”) issued by his county sheriff, after proving “good cause” and “good moral
28

                                              32
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.33 Page 33 of 51




 1   character” to his licensing authority, successfully completing a course of training on
 2
     the law and firearms proficiency under § 26165, and passing an extensive Live Scan-
 3
 4   based background check and placement into the State’s system for monitoring law

 5   enforcement contact, arrests, and criminal convictions (“Rap Back”).
 6
           124. Plaintiff Phillips is also a trained firearms instructor.
 7
 8         125. Plaintiff Phillips is a member and supporter of Plaintiffs FPC, SDCGO,
 9
     CCRKBA, and SAF.
10
11         126. But for California’s Handgun Ban and Defendants’ active enforcement

12   thereof, Plaintiff Phillips would purchase for self-defense and other lawful purposes
13
     a Sig 365, Sig 320 M17, Glock 17 Gen 5 MOS, FN 509, and/or FNX-9, all of which
14
15   are handguns in common use for self-defense and lawful purposes and widely sold
16   and possessed outside of California.
17
           127. Because the handguns that Plaintiff Phillips seeks to purchase for lawful
18
19   purposes are currently excluded from Defendants’ roster of purportedly “safe”
20
     handguns, California’s Handgun Ban bars him from purchasing and taking
21
22   possession of such handguns from a licensed retailer, who are likewise prohibited
23   from selling them to him on pain of criminal sanction.
24
           128. Further, as the proprietor of Plaintiff PWG, but for California’s
25
26   Handgun Ban and Defendants’ active enforcement thereof, Plaintiff Phillips would
27
     make available for sale to all of his law-abiding customers all of the commercially
28

                                               33
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.34 Page 34 of 51




 1   handguns in common use for lawful purposes that are widely sold and possessed
 2
     outside of California, which are currently excluded from Defendants’ handgun
 3
 4   roster, and sell and transfer them to law-abiding customers.

 5         129. Plaintiff PWG is a member and supporter of Plaintiffs FPC, SDCGO,
 6
     CCRKBA, and SAF.
 7
 8         130. But for California’s Handgun Ban and Defendants’ active enforcement
 9
     thereof, Plaintiff PWG would make available for sale to all of its law-abiding
10
11   customers all of the commercially handguns in common use for lawful purposes that

12   are widely sold and possessed outside of California, which are currently excluded
13
     from Defendants’ handgun roster, and sell and transfer them to law-abiding
14
15   customers.
16         131. Plaintiffs Phillips and PWG are listed as a firearms dealer in
17
     Defendants’ Department of Justice Centralized List of Firearms Dealers, and are
18
19   federally licensed by the Bureau of Alcohol, Tobacco, Firearms, and Explosives
20
     (“ATF”) as a Federal Firearms Licensee (“FFL”).
21
22         132. Plaintiff C. Prince is not prohibited under state or federal law from
23   possessing, receiving, owning, or purchasing a firearm.
24
           133. Plaintiff C. Prince holds an active license to carry a concealed weapon
25
26   (“CCW”) issued by her county sheriff, after proving “good cause” and “good moral
27
     character” to her licensing authority, successfully completing a course of training on
28

                                              34
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.35 Page 35 of 51




 1   the law and firearms proficiency under § 26165, and passing an extensive Live Scan-
 2
     based background check and placement into the State’s system for monitoring law
 3
 4   enforcement contact, arrests, and criminal convictions (“Rap Back”).

 5         134. Plaintiff C. Prince is a member and supporter of Plaintiffs FPC,
 6
     SDCGO, CCRKBA, and SAF.
 7
 8         135. But for California’s Handgun Ban and Defendants’ active enforcement
 9
     thereof, Plaintiff C. Prince would purchase for self-defense and other lawful
10
11   purposes a Sig Sauer P365, a handgun in common use for self-defense and lawful

12   purposes and widely sold and possessed outside of California.
13
           136. Because the handgun that Plaintiff C. Prince seeks to purchase for
14
15   lawful purposes is currently excluded from Defendants’ roster of purportedly “safe”
16   handguns, California’s Handgun Ban bars her from purchasing and taking
17
     possession of such handguns from a licensed retailer, who are likewise prohibited
18
19   from selling them to her on pain of criminal sanction.
20
           137. Plaintiff D. Prince, proprietor of the business and the individual licensee
21
22   associated with Plaintiff NCSC, is not prohibited under state or federal law from
23   possessing, receiving, owning, or purchasing a firearm.
24
           138. Plaintiff D. Prince is an owner and manager of Plaintiff North County
25
26   Shooting Center, Inc. (“NCSC”), the proprietor of the business, and the individual
27
28

                                              35
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.36 Page 36 of 51




 1   licensee associated with the dealership, including by and through the Defendants and
 2
     their Bureau of Firearms.
 3
 4         139. Plaintiff D. Prince possesses a current COE issued by the Defendants’

 5   Department of Justice Bureau of Firearms.
 6
           140. Plaintiff D. Prince holds an active license to carry a CCW issued by his
 7
 8   county sheriff under Penal Code § 26150, et seq., after proving “good cause” and
 9
     “good moral character” to that licensing authority, successfully completing a course
10
11   of training on the law and firearms proficiency under § 26165, passing an extensive

12   Live Scan-based Department of Justice background check, and placement into the
13
     “Rap Back” system for monitoring law enforcement contact, arrests, and criminal
14
15   convictions.
16         141. Plaintiff D. Prince is a member of Plaintiffs FPC, SDCGO, CCRKBA,
17
     and SAF.
18
19         142. But for California’s Handgun Ban and Defendants’ active enforcement
20
     thereof, Plaintiff D. Prince would purchase for self-defense and other lawful
21
22   purposes a Sig Sauer P320 AXG Scorpion, a handgun in common use for self-
23   defense and other lawful purposes and widely sold and possessed outside of
24
     California.
25
26         143. Because the handguns that Plaintiff D. Prince seeks to purchase for
27
     lawful purposes are currently excluded from Defendants’ roster of purportedly
28

                                             36
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.37 Page 37 of 51




 1   “safe” handguns, California’s Handgun Ban bars him from purchasing and taking
 2
     possession of such handguns from a licensed retailer, who are likewise prohibited
 3
 4   from selling them to him on pain of criminal sanction.

 5          144. Further, as the proprietor of Plaintiff NCSC, but for California’s
 6
     Handgun Ban and Defendants’ active enforcement thereof, Plaintiff D. Prince would
 7
 8   make commercially available all handguns in common use for self-defense and other
 9
     lawful purposes that are widely sold and possessed outside of California, which are
10
11   currently excluded from Defendants’ handgun roster, and sell and transfer them to

12   law-abiding customers.
13
            145. Plaintiff NCSC is a federally and state-licensed firearms retailer in San
14
15   Marcos, California.
16          146. Plaintiff NCSC is a member of Plaintiffs FPC, SDCGO, CCRKBA, and
17
     SAF.
18
19          147. Plaintiff NCSC is listed as a firearms dealer in Defendants’ Department
20
     of Justice Centralized List of Firearms Dealers, and is federally licensed by the
21
22   Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) as a FFL.
23          148. But for California’s Handgun Ban and Defendants’ active enforcement
24
     thereof, Plaintiff NCSC would make available for sale to all of its law-abiding
25
26   customers all of the commercially handguns in common use for lawful purposes that
27
     are widely sold and possessed outside of California, which are currently excluded
28

                                              37
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.38 Page 38 of 51




 1   from Defendants’ handgun roster, and sell and transfer them to law-abiding
 2
     customers.
 3
 4         149. Plaintiff Peterson, proprietor of the business and an individual licensee

 5   associated with Plaintiff Gunfighter Tactical, L.L.C. (“GT”), is not prohibited under
 6
     state or federal law from possessing, receiving, owning, or purchasing a firearm.
 7
 8         150. Plaintiff Peterson possesses a current COE issued by the Defendants’
 9
     Department of Justice Bureau of Firearms.
10
11         151. Plaintiff Peterson is a DOJ Certified Instructor.

12         152. Plaintiff Peterson is a member and supporter of Plaintiffs FPC,
13
     SDCGO, CCRKBA, and SAF.
14
15         153. But for California’s Handgun Ban and Defendants’ active enforcement
16   thereof, Plaintiff Peterson would purchase for self-defense and other lawful
17
     purposes, among others, a Sig Sauer P365, a Fabrique Nationale 509 Tactical, Sig
18
19   Sauer P220 Legion (10mm), a Staccato 2011, a Glock 19 Gen5, a Glock 17 Gen5
20
     MOS, and/or a Wilson Combat Elite CQB 1911 (9mm), all handguns in common
21
22   use for lawful purposes and widely sold and possessed outside of California.
23         154. Ironically, Plaintiff Peterson, who owns and operates a gun store,
24
     Plaintiff GT, is highly trained in the safe handling of firearms and is a DOJ Certified
25
26   Instructor, and sells handguns not on the Defendants’ Roster to those who can
27
     lawfully purchase them, keeps and carries for self-defense a Fabrique Nationale 509
28

                                               38
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.39 Page 39 of 51




 1   Tactical while inside GT, but cannot transfer that same firearm to himself—or any
 2
     other law-abiding citizen not exempt from California’s Handgun Ban—for self-
 3
 4   defense in the home.

 5          155. Because the handguns that Plaintiff Peterson seeks to purchase for
 6
     lawful purposes are currently excluded from Defendants’ roster of purportedly
 7
 8   “safe” handguns, California’s Handgun Ban bars him from purchasing and taking
 9
     possession of such handguns from a licensed retailer, who are likewise prohibited
10
11   from selling them to him on pain of criminal sanction.

12          156. Further, as the proprietor of Plaintiff GT, but for California’s Handgun
13
     Ban and Defendants’ active enforcement thereof, Plaintiff Peterson would make
14
15   commercially available all handguns in common use for self-defense and other
16   lawful purposes that are widely sold and possessed outside of California, which are
17
     currently excluded from Defendants’ handgun roster, and sell and transfer them to
18
19   law-abiding customers.
20
            157. Plaintiff GT is listed as a firearms dealer in Defendants’ Department of
21
22   Justice Centralized List of Firearms Dealers, and is federally licensed by the Bureau
23   of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) as a FFL.
24
            158. Plaintiff GT is a member of Plaintiffs FPC, SDCGO, CCRKBA, and
25
26   SAF.
27
28

                                              39
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.40 Page 40 of 51




 1         159. But for California’s Handgun Ban and Defendants’ active enforcement
 2
     thereof, Plaintiff GT would make available for sale to all of its law-abiding
 3
 4   customers all of the commercially handguns in common use for lawful purposes that

 5   are widely sold and possessed outside of California, which are currently excluded
 6
     from Defendants’ handgun roster, and sell and transfer them to law-abiding
 7
 8   customers.
 9
                               The Constitutional Rights at Stake
10
11         160. The Second Amendment to the United States Constitution provides: “A

12   well-regulated Militia being necessary to the security of a free State, the right of the
13
     people to keep and bear Arms shall not be infringed.”
14
15         161. The Fourteenth Amendment to the United States Constitution provides
16   in pertinent part:
17
                    No state shall make or enforce any law which shall abridge
18
                    the privileges or immunities of citizens of the United
19                  States; nor shall any state deprive any person of life,
20                  liberty, or property, without due process of law; nor deny
                    to any person within its jurisdiction the equal protection of
21                  the laws.
22
           162. The Second Amendment is fully applicable to the States through the
23
24   Fourteenth Amendment’s Due Process and Privileges or Immunities Clauses.

25   McDonald v. City of Chicago, 561 U.S. 742, 750 (2010); id. at 805 (Thomas, J.,
26
     concurring).
27
28

                                                 40
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.41 Page 41 of 51




 1         163. Individuals in California have a right to keep and bear arms, including
 2
     but not limited to, buying, selling, transferring, self-manufacturing or assembling,
 3
 4   transporting, carrying, and practicing safety and proficiency with, firearms,

 5   ammunition, magazines, and appurtenances, under the Second and Fourteenth
 6
     Amendments to the United States Constitution.
 7
 8         164. Millions of handguns of the category banned for sale to the State’s
 9
     citizens under California’s Handgun Ban regime are commonly possessed and used
10
11   for self-defense and other lawful purposes in the vast majority of states.

12         165. Moreover, the handguns banned from personal manufacture and/or
13
     assembly by the State’s citizen under California’s Handgun Ban regime are
14
15   commonly possessed and used for self-defense and other lawful purposes in the vast
16   majority of states.
17
           166. The Second Amendment “guarantee[s] the individual right to possess
18
19   and carry weapons in case of confrontation.” District of Columbia v. Heller, 554
20
     U.S. 570, 592 (2008). And it “elevates above all other interests”—including the
21
22   State’s in California’s Handgun Ban—“the right of law-abiding, responsible citizens
23   to use arms in defense of hearth and home.” Id at 635.
24
           167. The “central” holding of the Supreme Court in Heller is “that the
25
26   Second Amendment protects a personal right to keep and bear arms for lawful
27
28

                                               41
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.42 Page 42 of 51




 1   purposes, most notably for self-defense within the home.” McDonald, 561 U.S. at
 2
     780.
 3
 4          168. “This decision is a freedom calculus decided long ago by Colonists who

 5   cherished individual freedom more than the subservient security of a British ruler.
 6
     The freedom they fought for was not free of cost then, and it is not free now.” Duncan
 7
 8   v. Becerra, 366 F. Supp. 3d 1131, 1186 (S.D. Cal. 2019).
 9
            169. “The very enumeration of the right takes out of the hands of
10
11   government—even the Third Branch of Government—the power to decide on a

12   case-by-case basis whether the right is really worth insisting upon.” Heller, 554 U.S.
13
     at 634.
14
15          170. The fundamental, individual right to keep and bear firearms includes
16   the right to acquire common, modern handguns in common use for lawful
17
     purposes—indeed, arms that are lawfully sold and possessed throughout the United
18
19   States—such as those the California Handgun Ban prevents common law-abiding
20
     citizens from purchasing at a licensed retailer.
21
22          171. Defendants’ exceptions to California’s Handgun Ban, found in Penal
23   Code §§ 32100, 32105, and 32220, undermine the State’s purported interests in the
24
     State’s regulatory scheme.
25
26          172. “Just    as   the   First   Amendment     protects   modern    forms   of
27
     communications, … and the Fourth Amendment applies to modern forms of search,
28

                                               42
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.43 Page 43 of 51




 1   … the Second Amendment extends, prima facie, to all instruments that constitute
 2
     bearable arms, even those that were not in existence at the time of the founding.”
 3
 4   District of Columbia et al. v. Heller, 554 U.S. 570, 582 (2008) (internal citations

 5   omitted).
 6
           173. California’s Handgun Ban prevents law-abiding citizens, like and
 7
 8   including Plaintiffs, Plaintiffs’ members and supporters, and similarly situated
 9
     members of the public, from acquiring and possessing for lawful purposes
10
11   “instruments that constitute bearable arms” protected under the Second Amendment.

12         174. Defendants’ long-established “Hollywood exemption”—in this case, at
13
     § 32110(h)—further undermines the validity of any claimed legitimate interest in
14
15   trampling on the Second Amendment guarantees of California’s millions of ordinary
16   law abiding citizens whose rights are certainly not less important than those of “an
17
     authorized participant” of an entertainment production or event, or “authorized
18
19   employee or agent of the entity producing that production or event.”
20
           175. Indeed, those exempt under the State’s ‘Hollywood exemption’ are not
21
22   required to be any more or differently trained than the average law-abiding citizen.
23                                COUNT ONE
24                        DEPRIVATION OF CIVIL RIGHTS
                         RIGHT TO KEEP AND BEAR ARMS
25                U.S. CONST., AMENDS. II AND XIV, 42 U.S.C. § 1983
26
           176. Plaintiffs incorporate herein by reference the foregoing paragraphs as if
27
28   fully set forth herein.

                                              43
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.44 Page 44 of 51




 1         177. There is an actual and present controversy between the parties.
 2
           178. The Second Amendment protects “the right of the people to keep and
 3
 4   bear Arms.”

 5         179. The Supreme Court has explained that the Amendment “protects a
 6
     personal right to keep and bear arms for lawful purposes, most notably for self-
 7
 8   defense within the home.” McDonald v. City of Chicago, 561 U.S. 742, 780 (2010).
 9
           180. By Defendants’ enforcement of California’s Handgun Ban, i.e., the
10
11   “unsafe” handgun statutes and related regulations, policies, and practices, they have

12   prevented and continue to prevent law-abiding Californians from purchasing,
13
     constructing, or assembling handguns that are categorically in common use for self-
14
15   defense and other lawful purposes, in violation of Plaintiffs’ and similarly situated
16   persons’ rights protected under the Second and Fourteenth Amendments to the
17
     United States Constitution.
18
19         181. By preventing responsible, law-abiding Californians from purchasing,
20
     taking possession of, personally manufacturing and/or assembling, and transferring
21
22   constitutionally protected firearms as they are entitled under the Constitution,
23   Defendants have violated Plaintiffs’ rights, and the rights of those similarly situated,
24
     under the Second and Fourteenth Amendments.
25
26         182. “The very enumeration of the [Second Amendment] right takes out of
27
     the hands of government . . . the power to decide on a case-by-case basis whether
28

                                               44
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.45 Page 45 of 51




 1   the right is really worth insisting upon.” Heller, 554 U.S. at 635 (emphasis in
 2
     original).
 3
 4         183. The Second Amendment is not a “second-class right, subject to an

 5   entirely different body of rules than the other Bill of Rights guarantees,” McDonald,
 6
     561 U.S. 742, 780, and it cannot “be singled out for special—and specially
 7
 8   unfavorable—treatment.” Id. at 778–79.
 9
           184. The State’s interests certainly cannot and do not take priority over the
10
11   Constitution’s text enshrinement of a fundamental right that “elevates above all other

12   interests the right of law-abiding, responsible citizens to use arms in defense of
13
     hearth and home.” Heller, 554 U.S. 570 at 635.
14
15         185. Upon information and belief, Defendants are individually and
16   responsible for the formulation, issuance, and/or implementation of the laws,
17
     policies, practices, and customs at issue in this case.
18
19         186. As to all claims made in a representative capacity herein, there are
20
     common questions of law and fact that substantially affect the rights, duties, and
21
22   liabilities of many similarly-situated California residents and visitors who knowingly
23   or unknowingly are subject to the California statutes, regulations, policies, practices,
24
     and customs in question.
25
26         187. Considerations of necessity, convenience, and justice justify relief to
27
     Individual, Retailer, and Institutional Plaintiffs in a representative capacity.
28

                                                45
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.46 Page 46 of 51




 1             188. Defendants have enforced and will continue to enforce their
 2
     unconstitutional laws, laws, policies, practices, and customs against Individual
 3
 4   Plaintiffs, Retailer Plaintiffs and their customers, Institutional Plaintiffs’ members

 5   and supporters, and similarly situated persons.
 6
               189. Plaintiffs and Plaintiffs’ members, supporters, and customers
 7
 8   reasonably fear that Defendants will enforce against them their laws and related
 9
     enforcement policies, practices, and customs designed to implement California’s
10
11   Handgun Ban.

12             190. Defendants’ laws, policies, practices, customs, and ongoing
13
     enforcement against Plaintiffs, Plaintiffs’ members, supporters, and customers, and
14
15   similarly situated members of the public, which prevent them from exercising their
16   rights, including the purchase, sale, transfer, construction, and assembly of
17
     constitutionally protected arms, are thus causing injury and damage that is actionable
18
19   under 42 U.S.C. § 1983.
20
               191. Plaintiffs thus seek declaratory, preliminary, and permanent injunctive
21
22   relief.
23                                     COUNT TWO
24                           DEPRIVATION OF CIVIL RIGHTS
                              RIGHT TO EQUAL PROTECTION
25                       U.S. CONST., AMEND. XIV, 42 U.S.C. § 1983
26
               192. Plaintiffs incorporate herein by reference the foregoing paragraphs as if
27
28   fully set forth herein.

                                                 46
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.47 Page 47 of 51




 1         193. There is an actual and present controversy between the parties.
 2
           194. The Fourteenth Amendment to the United States Constitution provides
 3
 4   that no State shall deny to any person the equal protection of the laws.

 5         195. Penal Code section 32110 enumerates eleven (11) different exceptions
 6
     to California’s Handgun Ban.
 7
 8         196. Penal Code section 32110, subdivision (h), completely exempts from
 9
     Defendants’ Handgun Ban “[t]he sale, loan, or transfer of any semiautomatic pistol
10
11   that is to be used solely as a prop during the course of a motion picture, television,

12   or video production by an authorized participant therein in the course of making that
13
     production or event or by an authorized employee or agent of the entity producing
14
15   that production or event.”
16         197. California has long catered to its privileged, rich elite. This law, and the
17
     exception that applies to participants in entertainment events, such as but not limited
18
19   to actors and actresses, and other studio employees and contractors, provides just
20
     such an example.
21
22         198. The § 32110(h) exception to the Handgun Ban cannot survive scrutiny
23   under any standard of review. There is no rational basis to allow a Hollywood actor,
24
     temporarily or otherwise, to take possession of and use an off-Roster handgun,
25
26   merely by virtue of his or her status as a contractor or employee of a movie or
27
     television production studio, while denying the same right to millions of law-abiding
28

                                               47
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.48 Page 48 of 51




 1   California citizens Plaintiffs and Plaintiffs’ members and supporters, who have a
 2
     fundamental, individual right to keep and bear effective, modern arms for self-
 3
 4   defense.

 5         199. And, because California’s Handgun Ban implicates the Second
 6
     Amendment rights of law-abiding people, this Court must apply heightened scrutiny
 7
 8   in its review of the ban’s unequal application to the law-abiding class of persons,
 9
     such as Individual Plaintiffs, the members and supporters of Institutional Plaintiffs,
10
11   and the customers of Retailer Plaintiffs, who are in all relevant ways similarly

12   situated to those who are capriciously exempted from Defendants’ enforcement of
13
     California’s Handgun Ban.
14
15         200. Defendants’ policies that they seek to enforce are therefore
16   discriminatory, favoring a selected group of politically favored citizens, and against
17
     the great majority of law-abiding California citizens who have a need, demonstrable
18
19   utility for, and ultimately a constitutional right to acquire and use all legal firearms,
20
     including handguns excluded from the Defendants’ handgun Roster, for self-defense
21
22   and other lawful purposes.
23         201. Defendants’ laws, policies, practices, customs, and ongoing
24
     enforcement against Plaintiffs, Plaintiffs’ members, supporters, and customers, and
25
26   similarly situated members of the public, which prevent them from exercising their
27
     rights, including the purchase, sale, and possession of constitutionally protected
28

                                                48
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.49 Page 49 of 51




 1   arms, while allowing “an authorized participant [of an entertainment production or
 2
     event] in the course of making that production or event or by an authorized employee
 3
 4   or agent of the entity producing that production or event,” are thus causing injury

 5   and damage that is actionable under 42 U.S.C. § 1983.
 6
               202. Plaintiffs thus seek declaratory, preliminary, and permanent injunctive
 7
 8   relief.
 9
                                    PRAYER FOR RELIEF
10
11             WHEREFORE, Plaintiffs pray for the following relief:

12             1.    A declaratory judgment that California’s Handgun Ban statutes, Cal.
13
     Penal Code §§ 31900, et seq. and 32000, et seq., and Penal Code § 29182(e)(2),
14
15   Defendants’ regulations issued pursuant thereto, and Defendants’ related
16   enforcement policies, practices, and customs, individually and collectively prevent
17
     ordinary law abiding citizens not otherwise prohibited from possessing or acquiring
18
19   firearms from purchasing and self-manufacturing handguns that are categorically in
20
     common use for self-defense and other lawful purposes, and thus violate Plaintiffs’
21
22   rights protected under the Second and Fourteenth Amendments to the United States
23   Constitution;
24
               2.    A declaratory judgment that California’s Handgun Ban statutes, Cal.
25
26   Penal Code §§ 31900, et seq. and 32000, et seq., Defendants’ regulations issued
27
     pursuant thereto, and Defendants’ related enforcement policies, practices, and
28

                                                49
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.50 Page 50 of 51




 1   customs, individually and collectively prevent ordinary law abiding citizens
 2
     otherwise not prohibited from possessing or acquiring firearms from purchasing
 3
 4   handguns that are categorically in common use for self-defense and other lawful

 5   purposes, while establishing exemptions for statutorily-created classes of individuals
 6
     arbitrarily favored by the State of California, in violation of Plaintiffs’ right to equal
 7
 8   protection of the laws guaranteed under Fourteenth Amendments to the United States
 9
     Constitution;
10
11         3.     A preliminary and permanent injunction restraining Defendants and

12   their officers, agents, servants, employees, and all persons in concert or participation
13
     with them, and all persons who have notice of the injunction, from enforcing
14
15   California’s Handgun Ban statutes, Cal. Penal Code §§ 31900, et seq. and 32000, et
16   seq., and Penal Code § 29182(e)(2), Defendants’ regulations issued pursuant thereto,
17
     and Defendants’ related enforcement policies, practices, that individually and
18
19   collectively prevent ordinary law-abiding citizens not otherwise prohibited from
20
     possessing or acquiring firearms from purchasing and self-manufacturing
21
22   categorically protected handguns that are in common use for self-defense and other
23   lawful purposes, and thus violate the Second and Fourteenth Amendments to the
24
     United States Constitution.
25
26
27
28

                                                50
Case 3:20-cv-02190-DMS-DEB Document 1 Filed 11/10/20 PageID.51 Page 51 of 51




 1         4.     All other and further legal and equitable relief, including injunctive
 2
     relief, against Defendants as necessary to effectuate the Court’s judgment, or as the
 3
 4   Court otherwise deems just and equitable; and,

 5         5.     Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any other
 6
     applicable law.
 7
 8         Respectfully submitted this 10th day of November 2020.
 9
10
                                             /s/Raymond M. DiGuiseppe
11                                           Raymond M. DiGuiseppe
12                                           The DiGuiseppe Law Firm, P.C.
                                             4320 Southport-Supply Road, Suite 300
13                                           Southport, NC 28461
14                                           Tel.: 910-713-8804
                                             Email: law.rmd@gmail.com
15
                                             Attorneys for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              51
